Order modified by striking therefrom the provisions for punishment of the appellant for contempt of court and by fixing the appellant’s lien at the sum of $830. This sum is arrived at by crediting the appellant with the fee of $1,000 allowed him originally by the order of March 31, 1930 (Young, J.), to which amount the plaintiff stated he had no objection upon the original application, and to which should be added the sum of $50 disbursements, and the plaintiff credited with the sum of $220, being the net amount paid appellant by plaintiff. The balance, amounting to the sum of $1,670, with interest, should be paid by the appellant to the county treasurer of the county of Westchester in compliance with the terms of the order of January 28, 1930, within five days after the entry of the order herein, without prejudice to a new application on the part of the plaintiff to punish appellant for contempt in the event of a default in making such payment. As so modified the order is affirmed, without costs. Lazansky, P. J., Hagarty, Carswell, Seudder and Tompkins, JJ., concur.